DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: it has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mounting feature, first and second predefined mounting features, claim 1, a plurality of board connectors, claim 9, and a second a plurality of board connectors, claim 11, and “first and second plurality of board connectors, claim 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please, clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-11, 14, and 19 is objected to because of the following informalities:
Regarding claim 1, line 1, please, change “An retainer clip” to - - A retainer clip - - for proper reading.
Regarding claims 1, 9, 11, and 19, the term “when” is unclear because the term “when” does not define positive limitations but only for intended use in the future uses.  Please, revise.
Regarding claims 9 and 11, line 11, and claim 19, line 14, in each the phrase “whereby, when…” is not clear because the term “whereby” does not define any structure and accordingly cannot serve to distinguish.
Please, change “whereby, when..” to - - wherein - -.
Regarding claims 10 and 14, both claims depend on claim 9 and recite same all limitations.  Please, revise or cancel either one of claims.
Regarding claim 19, the phrase of “a circuit board with a first plurality of board connectors installed side by side and a second plurality of board connectors installed side by side” is unclear.  Does applicant mean “the first plurality of board connector installed side by side on a first surface of the circuit board” and “the second plurality of board connector installed side by side on a second surface opposite to the first surface of the circuit board.”?  Please, revise.
Regarding claim 19, lines 8-13, it is unclear.  Does applicant mean of “a first retaining clip fasten to a first surface of the circuit board” and “a second retaining clip fasten to a second surface opposite to the first surface of the circuit board.”  Please, revise.
Regarding claim 19, line 13, please, change “electronic devices” to - - electronic devices, - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Richards, III et al. (U.S. Patent 6,056,579) hereafter Richards.
As best understood to claim 1, Richards discloses [[an]] a retainer clip (14) for fastening one or more electronic devices (26, 28) to a circuit board (12), as shown in figures 1-6 comprising:
a longitudinal span section (50) that accommodates the one or more electronic devices (26 or 28), where each electronic device has a predetermined width;
first and second board engagement features (52, 56 and 54, 58) formed at first and second ends of the span section (50); and
one or more retaining posts (84) formed on an inner surface of the span section (50) and positioned based on the predetermined width of the one or more electronic devices (26, 28) in order to align with and engage a mounting feature of the one or more electronic devices,
wherein, when the one or more electronic devices (26, 28) are mounted on the board (12), the first board engagement feature (52, 56) of the retainer clip engages the board via a first predefined mounting feature (46) of the board, and the second board engagement feature (54, 58) of the retainer clip engages a second predefined mounting feature (46) of the board, positioning the span section and the one or more retaining posts (84) such that the one or more electronic devices are securely and reliably installed on the board.
As to claim 2, Richards discloses the first board engagement feature (52, 56) comprises an interlocking mechanism (72) and the second board engagement feature (54, 58) comprises a spring finger locking mechanism (66).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, 12-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Breakstone et al. (U.S. 2017/0017600) hereafter Breakstone.
Regarding claim 7, Richards discloses all of the limitations of claimed invention except for the one or more electronic devices comprise an M.2 solid state drive card.
Breakstone teaches a stacked-device peripheral storage card (800) as shown in figures 8-10 comprising one or more electronic devices comprise an M.2 solid state drive card (811).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Breakstone employed in the retainer clip of Richards in order to achieve high-performance storage in thin, power-constrained devices.
As best understood to claim 9, Richards discloses an electronic assembly (10) as shown in figures 1-6 comprising:
a circuit board (12) with a first plurality of electronic devices (26, 28) disposed on the circuit board (12); and
a first retaining clip (14) with a span section (50) having first and second board engagement features (52, 56 and 54, 58) formed at first and second ends of the span section (50), the first retaining clip (14) further comprising a plurality of retaining posts (84) protruding from an inner surface of the span section (50), the plurality of retaining posts (84) being positioned based on a predetermined width of each of the first plurality of electronic devices,
whereby, when the first retaining clip (14) engages the circuit board (12) over the first plurality of electronic devices, the plurality of retaining posts (84) of the first retaining clip align with and engage a corresponding mounting feature (i.e. 48) of a respective one of the first plurality of electronic devices.
Richards does not disclose the circuit board with a plurality of board connectors installed side by side on a first surface of the circuit board; and first plurality of electronic devices each with a mating connector inserted into a corresponding one of the first plurality of board connectors.
Breakstone teaches a storage card (800) as shown in figures 8-10 comprising the circuit board with a plurality of board connectors (853) installed side by side on a first surface of the circuit board (800); and first plurality of electronic devices (811) each with a mating connector (the connector of the SSD 811, not label) inserted into a corresponding one of the first plurality of board connectors (853).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Breakstone employed in the assembly of Richards in order to provide connection structures to achieve high-performance storage in thin, power-constrained devices.
As to claims 10 and 14, Richards discloses the first board engagement feature (52, 56) comprises an interlocking mechanism (72) and the second board engagement feature (54, 58) comprises a spring finger locking mechanism (66).
Regarding claims 12-13, Richards as modified by Breakstone teaches the first plurality of electronic devices comprises M.2 solid state drive cards (811), and the board (800) is coupled to a test system (computer system or host system) for testing the M.2 solid state drive cards.
Regarding claims 17-18, Richards as modified by Breakstone discloses the plurality of retaining posts (84) are wider at the base resulting in a tapered profile, or the plurality of retaining posts (84) are disposed closer to one edge of the span section (50).

Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither the references cited nor the cited references teach, suggest, or in combination of an electronic assembly having a second retaining clip with a span section having a plurality of retaining posts protruding from an inner surface of the span section and being positioned based on a predetermined width of each of the second plurality of electronic devices and the second retaining clip engages the circuit board over the second plurality of electronic devices, the plurality of retaining posts of the second retaining clip align with and engage a corresponding mounting feature of a respective one of the second plurality of electronic devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-6, 8, 11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 would be allowable if rewritten or amended to overcome the Claim Objection, set forth in this Office action.
Claim 11 would be allowable if rewritten to overcome the Claim Objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848